         Case 1:20-cv-03010-APM Document 67 Filed 12/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA

United States of America, et al.,
                                      Plaintiffs,                 1:20-cv-03010-APM

                   -against-

Google LLC,

                                      Defendant.



                                    NOTICE OF APPEARANCE


       PLEASE TAKE NOTICE that the undersigned attorney, of the law firm of

CLIFFORD CHANCE US LLP, duly admitted to practice in this court pro hac vice, hereby

appears as counsel of record for non-party Oracle Corporation in the above-captioned matter.

Dated: December 4, 2020
                                                    Respectfully submitted,

                                                    By: S/ John D. Friel
                                                             John D. Friel (PHV)
                                                    CLIFFORD CHANCE US LLP
                                                    31 West 52 Street
                                                    New York, NY 10019
                                                    (212) 878-8000 (phone)
                                                    (212) 878-8375 (fax)
                                                    John.friel@cliffordchance.com
